Exhibit 10.1
SOMAXON PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT
     Employment Agreement (this “Agreement”) made and entered into as of
August 7, 2008, between Somaxon Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and Richard W. Pascoe, an individual (“Executive”). This
Agreement shall be effective as of the date on which Executive’s employment with
the Company commences (the “Effective Date”).
W I T N E S S E T H:
     Whereas, the Company desires to employ Executive as its President and Chief
Executive Officer, and Executive desires to accept employment with the Company
in such position, on the terms and conditions hereinafter set forth.
     Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
          1. Position and Duties. Executive shall diligently and conscientiously
devote Executive’s full business time, attention, energy, skill and diligent
efforts to the business of the Company and the discharge of Executive’s duties
hereunder. Executive’s duties under this Agreement shall be to serve as
President and Chief Executive Officer, with the responsibilities, rights,
authority and duties customarily pertaining to such office and as may be
established from time to time by or under the direction of the Board of
Directors of the Company (the “Board”) or its designees. Executive shall report
to the Board. Executive shall also act as an officer and/or director and/or
manager of such affiliates of the Company as may be designated by the Board from
time to time, commensurate with Executive’s office, all without further
compensation, other than as provided in this Agreement. As an exempt, salaried
employee, Executive will be expected to work such hours as required by the
nature of Executive’s work assignments.
          2. Place and Term of Employment. Executive’s performance of services
under this Agreement shall be rendered in San Diego County, California, subject
to necessary travel requirements of Executive’s position and duties hereunder.
Executive’s employment shall not be for a particular term and may be terminated
by either Executive or the Company at any time, for any reason or no reason,
subject to the provisions contained in Paragraph 7.
          3. Compensation.
               (a) Base Salary. The Company shall pay to Executive base salary
compensation at an annual rate of $415,000. The Board shall review Executive’s
base salary annually in light of the performance of Executive and the Company,
and may, in its sole discretion, maintain or increase (but not decrease) such
base salary by an amount it determines to be appropriate. Executive’s annual
base salary payable hereunder, as it may be maintained or increased from time to
time, is referred to herein as “Base Salary.” Base Salary shall be paid in equal
installments in accordance with the Company’s payroll practices in effect from
time to time for executive officers, but in no event less frequently than
monthly.
               (b) Incentive Plan. The Company shall adopt an incentive program
providing for annual incentive bonus awards to Executive and the Company’s other
eligible employees dependent upon, among other things, the achievement of
certain performance levels by the Company, the nature, magnitude and quality of
the services performed by Executive for the Company and the

 



--------------------------------------------------------------------------------



 



compensation paid for positions of comparable responsibility and authority
within the Company’s industry (the “Company Incentive Plan”). Executive’s target
bonus under the Company Incentive Plan shall be 45% of his Base Salary;
provided, however, that Executive shall receive a guaranteed bonus under the
Company Incentive Plan for 2008 of at least $100,000, which bonus shall be
payable on the same terms and conditions as bonuses payable to executive
officers of the Company generally, but in no event later than March 15, 2009.
               (c) Signing Bonus. Executive shall be eligible to receive a
one-time cash bonus payment of $25,000 payable on the first regularly scheduled
payroll date following the Effective Date, which amount shall be grossed-up for
all applicable taxes so that the net after-tax payment to Executive shall be
equal to $25,000.
               (d) Option Grant. As additional consideration for the services to
be rendered by Executive under this Agreement, the Company will grant to
Executive stock options to purchase 500,000 shares of the Company’s common
stock, subject to approval of the Board. The exercise price per share of such
options will be equal to the fair market value per share on the date the options
are granted. The stock options will vest over four years with 1/4 of the total
number of shares subject to the stock options vesting on the first anniversary
of the date the stock options are granted, and the 1/48th of the total number of
shares subject to the stock options vesting on the first day of each calendar
month thereafter until all shares are vested. The stock options will be granted
under the Company’s 2005 Equity Incentive Award Plan (the “Option Plan”) and
will be subject to the terms and conditions applicable to stock options granted
under that plan, as described in that plan and the applicable stock option
agreement.
          4. Benefits. Executive shall be eligible to participate in all
employee benefit programs of the Company offered from time to time during the
term of Executive’s employment by the Company to employees or executive officers
of Executive’s rank, to the extent that Executive qualifies under the
eligibility provisions of the applicable plan or plans, in each case consistent
with the Company’s then-current practice as approved by the Board from time to
time. Except to the extent financially feasible for the Company, the foregoing
shall not be construed to require the Company to establish such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement. Executive recognizes
that the Company has the right, in its sole discretion, to amend, modify or
terminate its benefit plans without creating any rights in Executive.
Notwithstanding the foregoing, the Company’s failure to provide Executive with
compensation and benefits substantially equivalent (in terms of benefit levels
and/or reward opportunities) in all material respects to those provided for
under each of the Company’s material employee benefit plans, programs and
practices as in effect from time to time shall constitute a material breach of
this Agreement.
          5. Vacation. Executive shall be entitled to paid vacation and sick
time (“PTO”) of up to 4 weeks per calendar year, with such number of weeks being
pro-rated for the remainder of the 2008 calendar year. Executive may roll-over
unused PTO time from one calendar year to another, subject to a maximum of
6 weeks of accrued PTO, which is to be accrued in accordance with the Company’s
PTO policy.
          6. Reimbursement of Expenses.
               (a) The Company shall promptly reimburse Executive for
Executive’s reasonable and necessary expenditures for travel, entertainment and
similar items made in furtherance of Executive’s duties under this Agreement
consistent with the policies of the Company as applied to all executive
officers. Executive shall document and substantiate such expenditures as
required by the policies of the Company as applied to all executive officers,
including an itemized list of all expenses

2



--------------------------------------------------------------------------------



 



incurred, the business purposes for which such expenses were incurred, and such
receipts as Executive reasonably has been able to obtain.
               (b) The Company shall enlist the services of a professional
relocation firm to assist Executive with his relocation to San Diego,
California. The Company expects Executive to permanently relocate to the San
Diego, California area as soon as practicable. Prior to completing his
relocation to the San Diego, California area, the Company shall reimburse
Executive for (1) reasonable temporary living expenses in the San Diego,
California area, including a monthly housing allowance until the first to occur
of (A) the date that is six (6) months following the Effective Date or (B) the
date on which Executive sells his existing home in Newton, Massachusetts, in an
amount not to exceed Executive’s monthly mortgage obligation on Executive’s
existing home in Newton, Massachusetts and (2) the transportation costs for one
round-trip every three weeks for Executive between Boston, Massachusetts, and
San Diego, California. The Company shall also reimburse Executive for the
reasonable selling expenses of his current home in Newton, Massachusetts (up to
6% of the selling price), the reasonable closing costs (excluding loan
prepayment penalties, points or loan origination fees) associated with the
purchase of a his primary residence in the San Diego, California area, the
moving of Executive’s household goods (including up to two automobiles) and a
reasonable number of house hunting trips for Executive’s spouse. Air travel will
be reimbursed at coach level. In addition, the Company shall gross-up any
reimbursed amounts to the extent such amounts are taxable. The Company will make
such payments within 30 days after receipt of Executive’s written request
therefore, which request shall be accompanied by documentation supporting the
request for reimbursement. If Executive’s employment with the Company is
terminated by Executive for any reason other than for Good Reason pursuant to
Paragraph 7(c)(i) or if the Company terminates Executive’s employment for Cause
pursuant to Paragraph 7(b)(i) on or prior to the first anniversary of the
Effective Date, Executive shall repay to the Company such portion of all
relocation expenses incurred by the Company on his behalf as is determined by
multiplying (i) the total relocation expenses paid by the Company pursuant to
this Paragraph 6(b) as of the date of termination by (ii) a fraction determined
by dividing (A) the total number of days remaining from the date of termination
through the first anniversary of the Effective Date, by (B) three hundred
sixty-five (365). The Company shall have the right to offset such amounts
against any compensation otherwise payable to Executive on the date of
termination. Executive has executed an Agreement to Repay Prorata Moving
Expenses, a copy of which is attached hereto as Exhibit A.
               (c) Any amounts payable under this Paragraph 6 shall be made in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid
on or before the last day of Executive’s taxable year following the taxable year
in which Executive incurred the expenses. The amounts provided under this
Paragraph 6 during any taxable year of Executive’s will not affect such amounts
provided in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.
          7. Termination of Employment.
               (a) Death or Disability.
                    (i) In the event of Executive’s death, Executive’s
employment with the Company shall automatically terminate.
                    (ii) Each of the Company and Executive shall have the right
to terminate Executive’s employment in the event of Executive’s Disability.
“Disability” as used in this Agreement shall have meaning set forth in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
which as of the Effective Date is as follows: “An individual is permanently and
totally disabled if he is unable to engage in any substantial gainful activity
by reason of any medically

3



--------------------------------------------------------------------------------



 



determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” A termination of Executive’s employment by either
party for Disability shall be communicated to the other party by written notice,
and shall be effective on the 10th day after receipt of such notice by the other
party (the “Disability Effective Date”), unless Executive returns to full-time
performance of Executive’s duties before the Disability Effective Date.
               (b) By the Company.
                    (i) The Company shall have the right to terminate
Executive’s employment for Cause. “Cause” as used in this Agreement shall mean:
                         (A) Executive’s breach of any of the covenants
contained in Paragraphs 8, 9, and 10 of this Agreement;
                         (B) Executive’s conviction by, or entry of a plea of
guilty or nolo contendere in, a court of competent and final jurisdiction for
any crime involving moral turpitude or punishable by imprisonment in the
jurisdiction involved;
                         (C) Executive’s commission of an act of fraud, whether
prior to or subsequent to the Effective Date upon the Company;
                         (D) Executive’s continuing repeated willful failure or
refusal to perform Executive’s duties as required by this Agreement (including,
without limitation, Executive’s inability to perform Executive’s duties
hereunder as a result of chronic alcoholism or drug addiction and/or as a result
of any failure to comply with any laws, rules or regulations of any governmental
entity with respect to Executive’s employment by the Company);
                         (E) Executive’s gross negligence, insubordination or
material violation of any duty of loyalty to the Company or any other material
misconduct on the part of Executive;
                         (F) Executive’s intentional commission of any act which
Executive knows (or reasonably should know) is likely to be materially
detrimental to the Company’s business or goodwill; or
                         (G) Executive’s material breach of any other provision
of this Agreement, provided that termination of Executive’s employment pursuant
to this subsection (G) shall not constitute valid termination for good cause
unless Executive shall have first received written notice from the Board stating
with specificity the nature of such breach and affording Executive at least
twenty days to correct the breach alleged.
Nothing in this Paragraph 7(b)(i) shall prevent Executive from challenging the
Board’s determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board’s
determination, under the arbitration procedures set forth in Paragraph 19 below.
                    (ii) The Company shall have the right to terminate
Executive’s employment hereunder without Cause at any time.

4



--------------------------------------------------------------------------------



 



               (c) By Executive.
                    (i) Executive shall have the right to terminate his
employment with the Company for Good Reason (as defined below). Executive’s
continued employment shall not constitute Executive’s consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.
                    (ii) For purposes of this Agreement “Good Reason” shall
mean:
                         (A) a material diminution in Executive’s base
compensation;
                         (B) a material diminution in Executive’s authority,
duties or responsibilities;
                         (C) a requirement that Executive report to a corporate
officer or employee instead of reporting directly to the Board;
                         (D) a material change in the geographic location at
which Executive must perform his duties; or
                         (E) any other action or inaction that constitutes a
material breach by the Company of its obligations to Executive under this
Agreement.
          Notwithstanding the foregoing, Good Reason shall only exist if
Executive shall have provided the Company with written notice within ninety
(90) days of the initial occurrence of any of the foregoing events or
conditions, and the Company fails to eliminate the conditions constituting Good
Reason within thirty (30) days after receipt of written notice of such event or
condition from Executive. Executive’s termination by reason of resignation from
employment with the Company for Good Reason shall be treated as involuntary.
Executive’s resignation from employment with the Company for Good Reason must
occur within two (2) years following the initial existence of the act or failure
to act constituting Good Reason.
                    (iii) Executive shall have the right to terminate his
employment hereunder without Good Reason upon 30 days’ written notice to the
Company, and such termination shall not in and of itself be a breach of this
Agreement.
               (d) Termination Payments.
                    (i) If Executive’s employment with the Company is terminated
pursuant to Paragraph 7(a)(i) (i.e., death), the Company shall pay to
Executive’s estate (a) his accrued but unpaid Base Salary through the date of
termination (plus all accrued and unpaid expenses reimbursable in accordance
with Paragraph 6), (b) any accrued but unused PTO, and (c) at the discretion of
the Board, an annual bonus for the year in which Executive’s death occurs,
prorated through the date of death, based on the Board’s good-faith estimate of
the actual amount, if any, that would have been payable for such year under the
Company Incentive Plan (assuming Executive had remained employed by the Company
through the end of such year) in accordance with Paragraph 3(b), in each case
payable in a lump sum within ten (10) days following Executive’s death.
                    (ii) If Executive’s employment with the Company is
terminated pursuant to Paragraph 7(a)(ii) (i.e., Disability), the Company shall
pay to Executive (A) his accrued but unpaid Base Salary through the date of
termination (plus all accrued and unpaid expenses reimbursable in accordance
with Paragraph 6), (B) any accrued but unused PTO, (C) an amount equal to
Executive’s actual Base Salary (not including any bonus payable) for the
12 month period immediately prior to such

5



--------------------------------------------------------------------------------



 



termination, and (D) at the discretion of the Board, an annual bonus for the
year in which Executive’s Disability occurs, prorated through the date of
termination, based on the Board’s good-faith estimate of the actual amount, if
any, that would have been payable for such year under the Company Incentive Plan
(assuming Executive had remained employed by the Company through the end of such
year) in accordance with Paragraph 3(b), in each case payable in a lump sum
within ten (10) days following Executive’s Release Effective Date (as defined
below).
                    (iii) If Executive’s employment with the Company is
voluntarily terminated by Executive pursuant to Paragraph 7(c)(i) (i.e., Good
Reason), or if the Company terminates Executive’s employment with the Company
other than pursuant to Paragraphs 7(a)(ii) or 7(b)(i), then the Company shall
pay to Executive the following, which Executive acknowledges to be fair and
reasonable, as consideration for the Release described in Paragraph 7(f):
                         (A) Executive’s accrued but unpaid Base Salary through
the date of termination (plus all accrued and unpaid expenses reimbursable in
accordance with Paragraph 6), payable in a lump sum on the date of termination;
                         (B) any accrued but unused PTO, payable in a lump sum
on the date of termination;
                         (C) subject to Paragraph 23 below, at the discretion of
the Board, an annual bonus for the year in which Executive’s employment is
terminated, prorated through the date of termination, based on the Board’s
good-faith estimate of the actual amount, if any, that would have been payable
for such year under the Company Incentive Plan (assuming Executive had remained
employed by the Company through the end of such year) in accordance with
Paragraph 3(b), payable in a lump sum within ten (10) days following Executive’s
Release Effective Date (as defined below);
                         (D) subject to Paragraph 23 below, an amount equal to
Executive’s actual Base Salary (not including any bonus payable) for the
12 month period immediately prior to such termination, payable in a lump sum
within 10 days following Executive’s Release Effective Date;
                         (E) subject to Paragraph 23 below, the Company shall
pay all costs which the Company would otherwise have incurred to maintain all of
Executive’s health insurance benefits (either on the same or substantially
equivalent terms and conditions) if Executive had continued to render services
to the Company for 12 continuous months after the date of his termination of
employment. If any of the Company’s health insurance benefits are self-funded as
of the date of Executive’s termination of employment, instead of providing
continued health and welfare insurance benefits as set forth above, the Company
shall instead pay to Executive an amount equal to 12 multiplied by the monthly
premium Executive would be required to pay for continuation coverage pursuant to
COBRA for Executive and his dependents who were covered under the Company’s
health plans as of the date of Executive’s termination of employment (calculated
by reference to the premium as of the date of termination), payable in a lump
sum within 10 days following Executive’s Release Effective Date; and
                         (F) subject to Paragraph 23 below, the Company shall
pay to Executive an amount equal to (1) 12 multiplied by the portion of the
monthly premium for Executive’s life insurance coverage under the Company
sponsored life insurance plan that exceeds the contributions required by
Executive immediately prior to Executive’s date

6



--------------------------------------------------------------------------------



 



of termination (calculated by reference to the premium as of the date of
termination), plus (2) 12 multiplied by the portion of the monthly premium for
Executive’s disability insurance coverage under the Company sponsored disability
insurance plan that exceeds the contributions required by Executive immediately
prior to Executive’s date of termination (calculated by reference to the premium
as of the date of termination), payable in a lump sum within 10 days following
Executive’s Release Effective Date;
                         (G) notwithstanding any provision to the contrary in
Executive’s options under the Option Plan or other plan (including, without
limitation, the expiration dates or vesting provisions thereof) or any
restricted stock agreement, (1) the unvested portion, if any, of Executive’s
outstanding options shall be deemed to have vested on the date of termination
with respect to the number of shares that would have vested had Executive
remained employed by the Company for 12 months following such termination, and
Executive shall have 180 days from the date of termination to exercise such
options (but not longer than the original term of such options), and (2) any
restrictions with respect to any restricted shares of the Company’s capital
stock that Executive then holds shall immediately lapse with respect to the
number of restricted shares that would have vested had Executive remained
employed by the Company for 12 months following such termination.
                    (iv) If Executive’s employment with the Company is
terminated by the Company pursuant to Paragraph 7(b)(i) (i.e., for Cause), or
Executive voluntarily terminates his employment with the Company other than
pursuant to Paragraphs 7(a) or 7(c)(i), without limiting or prejudicing any
other legal or equitable rights or remedies which the Company may have upon such
breach by Executive, the Company shall pay Executive his accrued but unpaid Base
Salary and any accrued but unused PTO (plus all accrued and unpaid expenses
reimbursable in accordance with Paragraph 6) through the date of termination,
payable in a lump sum on the date of termination.
                    (v) In addition to the foregoing, upon the termination of
Executive’s employment, Executive shall be entitled to any other rights,
compensation and/or benefits as may be due to Executive in accordance with the
terms and provisions of any other benefit, compensation, incentive, medical,
disability or life insurance plans, programs or agreements of the Company in
effect upon such termination.
                    (vi) The termination payments described above shall
supersede any severance program, plan or policy that may be adopted by the
Company with respect to its employees generally, and the terms of this Paragraph
7(d) shall control in the event of any discrepancy with such severance program,
plan or policy.
               (e) Change in Control.
                    (i) In the event of any Change in Control (defined below)
during the term of Executive’s employment with the Company, notwithstanding any
provision to the contrary in Executive’s options under the Option Plan or other
plan (including, without limitation, the expiration dates or vesting provisions
thereof) or any restricted stock agreement (A) (1) 50% of any unvested portion
of such options shall be deemed to have vested on the date of the Change in
Control and (2) the remaining unvested portion of such options shall vest on the
date that is 12 months from the closing of such Change in Control, subject to
Executive’s continuing service with the Company or any parent or subsidiary or
successor on such date, and (B) (1) the restrictions with respect to 50% of the
restricted shares of the Company’s capital stock that Executive then holds shall
immediately lapse on the date of the Change in Control and (2) the restrictions
with respect to any remaining restricted shares shall lapse on the date that

7



--------------------------------------------------------------------------------



 



is 12 months from the closing of such Change in Control, subject to Executive’s
continuing service with the Company or any parent or subsidiary or successor on
such date.
                    (ii) Following a Change in Control, if Executive’s
employment with the Company is voluntarily terminated by Executive pursuant to
Paragraph 7(c)(i) (i.e., Good Reason), or if the Company terminates Executive’s
employment with the Company other than pursuant to Paragraphs 7(a) or 7(b)(i),
then, in addition to the application of Paragraph 7(d)(iii) to such situation,
notwithstanding any provision to the contrary in Executive’s options under the
Option Plan or other plan (including, without limitation, the expiration dates
or vesting provisions thereof) or any restricted stock agreement, (A) any
unvested portion of such options shall be deemed to have vested on the date of
termination and Executive shall have 180 days from the date of termination to
exercise such options (but not longer than the original term of such options),
and (B) any restrictions with respect to restricted shares of the Company’s
capital stock that Executive then holds shall immediately lapse on the date of
termination.
                    (iii) “Change in Control” means and includes each of the
following:
                         (A) the acquisition, directly or indirectly, by any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d) and
14(d) of the Exchange Act and the rules thereunder) of “beneficial ownership”
(as determined pursuant to Rule 13d-3 under the Exchange Act) of securities
entitled to vote generally in the election of directors (“voting securities”) of
the Company that represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities, other than:
                              (1) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or
                              (2) an acquisition of voting securities by the
Company or a corporation owned, directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of the
stock of the Company, or
                              (3) an acquisition of voting securities pursuant
to a transaction described in subsection (C) below that would not be a Change in
Control under subsection (C);
          Notwithstanding the foregoing, the following event shall not
constitute an “acquisition” by any person or group for purposes of this
Paragraph 7(e)(iii)(A): an acquisition of the Company’s securities by the
Company which causes the Company’s voting securities beneficially owned by a
person or group to represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities; provided, however, that if a
person or group shall become the beneficial owner of 50% or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change in Control; or
                         (B) during any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Subparagraphs (A) or (C) of this Paragraph 7(e)(iii)) whose
election by the Board

8



--------------------------------------------------------------------------------



 



or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
                         (C) the consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (1) a merger, consolidation, reorganization, or business
combination or (2) a sale or other disposition of all or substantially all of
the Company’s assets or (3) the acquisition of assets or stock of another
entity, in each case other than a transaction:
                              (I) which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”)),
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and
                              (II) after which no person or group beneficially
owns voting securities representing 50% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Subparagraph (II) as beneficially owning 50% or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or
                         (D) the Company’s stockholders approve a liquidation or
dissolution of the Company.
          For purposes of Subparagraph 7(e)(iii)(A) above, the calculation of
voting power shall be made as if the date of the acquisition were a record date
for a vote of the Company’s stockholders, and for purposes of Subparagraph
7(e)(iii)(C) above, the calculation of voting power shall be made as if the date
of the consummation of the transaction were a record date for a vote of the
Company’s stockholders.
               (f) Condition Precedent. If Executive’s employment with the
Company is voluntarily terminated by Executive pursuant to Paragraph 7(c)(i)
(i.e., Good Reason) or if the Company terminates Executive’s employment with the
Company other than pursuant to Paragraphs 7(a) or 7(b)(i), prior to the receipt
of any payments or benefits provided by Paragraphs 7(d)(ii), 7(d)(iii) and
7(e)(ii) on account of the occurrence of such termination of Executive’s
employment with the Company, Executive shall execute a “Release” in the form
attached hereto as Exhibit B or Exhibit C, as appropriate. Such Release shall
specifically relate to all of Executive’s rights and claims in existence at the
time of such execution and shall confirm Executive’s obligations under the
Proprietary Information and Inventions Agreement (as defined below). It is
understood that, in the event that Executive is at least 40 years old on the
date of the termination of his employment with the Company, Executive has a
certain period to consider whether to execute such Release, and Executive may
revoke such Release within 7 business days after execution. In the event
Executive does not execute such Release within 50 days following the date of
termination, or if Executive revokes such Release, Executive shall not be
entitled to the aforesaid payments and benefits. The date on which Executive’s
Release becomes effective and the applicable revocation period lapses shall be
the “Release Effective Date.”

9



--------------------------------------------------------------------------------



 



          8. Proprietary Information and Inventions Agreement. As a condition of
employment, Executive has signed and agrees to comply with the Proprietary
Information and Inventions Agreement attached hereto as Exhibit D which
prohibits unauthorized use or disclosure of the Company’s proprietary
information. In Executive’s work for the Company, Executive will be expected not
to use or disclose any confidential information, including trade secrets, of any
former employer or other person to whom Executive has an obligation of
confidentiality. Rather, Executive will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to Executive’s, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. Executive agrees that he will not bring onto Company
premises any unpublished documents or property belonging to any former employer
or other person to whom Executive has an obligation of confidentiality.
          9. Non-Solicitation.
               (a) Nonsolicitation of Employees or Consultants. Executive agrees
that for a period of one year after termination of Executive’s employment with
the Company (the “Nonsolicitation Period”), Executive will not directly or
indirectly induce or solicit any of the Company’s employees or consultants to
leave their employment.
               (b) Nonsolicitation of Customers. Executive agrees that all
customers of the Company or any of its subsidiaries for which Executive has or
will provide services during the term of Executive’s employment with the
Company, and all prospective customers from whom Executive has solicited
business while in the employ of the Company, shall be solely the customers of
the Company or such subsidiary. Executive agrees that, for the Nonsolicitation
Period, Executive shall neither directly nor indirectly solicit business as to
products or services competitive with those of the Company or any of its
subsidiaries, from any of the Company’s or any of its subsidiaries’ customers
with whom Executive had contact within one year prior to Executive’s
termination.
               (c) Scope of Covenants. Executive agrees that the covenants
contained in this Paragraph 9 are reasonable with respect to their duration,
geographic area and scope. If, at the time of enforcement of this Paragraph 9, a
court holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area legally permissible under such circumstances will be
substituted for the period, scope or area stated herein.
               (d) Equitable Relief. In the event of a breach of this
Paragraph 9 by Executive, the Company shall, in addition to all other remedies
available to it, be entitled to equitable relief by way of an injunction and any
other legal or equitable remedies.
          10. Nondisparagement. Executive will not at any time during or after
the term of Executive’s employment with the Company directly (or through any
other person or entity) make any public statements (whether orally or in
writing) which are intended to be derogatory or damaging to the Company or any
of its subsidiaries, their respective businesses, activities, operations,
affairs, reputations or prospects or any of their respective officers,
employees, directors, partners, agents or shareholders; provided that Executive
may comment generally on industry matters in response to inquiries from the
press and in other public speaking engagements. The Company shall not at any
time during or after the term of Executive’s employment with the Company,
directly (or through any other person or entity) make any public statements
(whether oral or in writing) which are intended to be derogatory or damaging
concerning Executive.

10



--------------------------------------------------------------------------------



 



          11. Indemnification; Directors & Officers Insurance.
               (a) The Company shall indemnify Executive to the maximum extent
permitted by law and by the charter and bylaws of Company if Executive is made a
party, or threatened to be made a party, to any threatened or pending legal
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Executive is or was an officer,
director, manager, member, partner or employee of the Company, in which capacity
Executive is or was serving at the Company’s request, against reasonable
expenses (including reasonable attorneys’ fees), judgments, fines and settlement
payments incurred by him in connection with such action, suit or proceeding.
               (b) The Company shall use reasonable commercial efforts to
maintain directors & officers insurance for the benefit of Executive and other
executive officers and directors with a level of coverage comparable to other
companies in the Company’s industry at a similar stage of development.
               (c) Concurrently with entering into this Agreement, the Company
and Executive have entered into the Indemnification Agreement attached hereto as
Exhibit E.
          12. Representation of the Parties. Executive represents and warrants
to the Company that Executive has the capacity to enter into this Agreement and
the other agreements referred to herein, and that the execution, delivery and
performance of this Agreement and such other agreements by Executive will not
violate any agreement, undertaking or covenant to which Executive is party or is
otherwise bound. The Company represents to Executive that it is duly formed and
is validly existing under the laws of the State of Delaware, that it is fully
authorized and empowered by action of its Board to enter into this Agreement and
the other agreements referred to herein, and that performance of its obligations
under this Agreement and such other agreements will not violate any agreement
between it and any other person, firm or other entity.
          13. Key Man Insurance. The Company will have the right throughout the
term of Executive’s employment with the Company to obtain or increase insurance
on Executive’s life in such amount as the Board determines, in the name of the
Company or and for its sole benefit or otherwise, in the discretion of the
Board. Upon reasonable advance notice, Executive will cooperate in any and all
necessary physical examinations without expense to Executive, supply
information, and sign documents, and otherwise cooperate fully with the Company
as the Company may request in connection with any such insurance. Executive
warrants and represents that, to Executive’s best knowledge, Executive is in
good health and does not suffer from any medical condition which might interfere
with the timely performance of Executive’s obligations under this Agreement. To
the extent the Company elects to obtain a policy of insurance on the life of
Executive, unless an alternative life insurance benefit has been established for
the Company’s executive officers, including Executive, the Company shall also
obtain and pay for a whole life insurance policy providing for payment of not
less than the equivalent of one year’s Base Salary in benefits to Executive’s
designated beneficiaries (this policy shall be in addition to any coverage
provided by the Company’s group life insurance plan provided to employees
generally).
          14. Notices. All notices given under this Agreement shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) three business days after being mailed by first class certified
mail, return receipt requested, postage prepaid, (c) one business day after
being sent by a reputable overnight delivery service, postage or delivery
charges prepaid, or (d) on the date on which a facsimile is transmitted to the
parties at their respective addresses stated below. Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Paragraph 14,
except that any such change of address notice shall not be effective unless and
until received.

11



--------------------------------------------------------------------------------



 



If to the Company:
Somaxon Pharmaceuticals, Inc.
Attn: Executive Chairman
3721 Valley Centre Drive, Suite 500
San Diego, CA 92130
If to Executive:
Richard W. Pascoe
                                    
                                    
          15. Entire Agreement, Amendments, Waivers, Etc.
               (a) No amendment or modification of this Agreement shall be
effective unless set forth in a writing signed by the Company and Executive. No
waiver by either party of any breach by the other party of any provision or
condition of this Agreement shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the waiving party.
               (b) This Agreement, together with the Exhibits hereto and the
documents referred to herein and therein, and the background check consent forms
executed by Executive and delivered to the Company prior to his commencement of
employment, sets forth the entire understanding and agreement of the parties
with respect to the subject matter hereof and supersedes all prior oral and
written understandings and agreements, including, without limitation, the offer
letter between the Company and Executive dated as of June 30, 2008. There are no
representations, agreements, arrangements or understandings, oral or written,
among the parties relating to the subject matter hereof which are not expressly
set forth herein, and no party hereto has been induced to enter into this
Agreement, except by the agreements expressly contained herein.
               (c) Nothing herein contained shall be construed so as to require
the commission of any act contrary to law, and wherever there is a conflict
between any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements.
               (d) This Agreement shall inure to the benefit of and be
enforceable by Executive and Executive’s heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns. This
Agreement and all rights hereunder are personal to Executive and shall not be
assignable. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by operation of law or by agreement
in form and substance reasonably satisfactory to Executive, to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
               (e) If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect the other provisions or
application of this Agreement that can be given effect without the invalid
provisions or application, and to this end the provisions of this Agreement are
declared to be severable.
          16. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
principles of conflict of laws.

12



--------------------------------------------------------------------------------



 



          17. Taxes. All payments required to be made to Executive hereunder,
whether during the term of Executive’s employment hereunder or otherwise, shall
be subject to all applicable federal, state and local tax withholding laws.
          18. Headings, Etc. The headings set forth herein are included solely
for the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement. Unless otherwise
provided, references herein to Exhibits and Paragraphs refer to Exhibits to and
Paragraphs of this Agreement.
          19. Arbitration. Any dispute or controversy between Company and
Executive, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration in San Diego,
California administered by the American Arbitration Association in accordance
with its National Rules for the Resolution of Employment Disputes then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Company and Executive. The Company shall pay all of
the direct costs and expenses in any arbitration hereunder and the arbitrator’s
fees and costs; provided, however, that the arbitrator shall have the discretion
to award the prevailing party reimbursement of its, his or its reasonable
attorney’s fees and costs; provided, however, that the prevailing party shall be
reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the fees, costs and
expenses were incurred; provided, further, that the parties’ obligations
pursuant to this sentence shall terminate on the tenth (10th) anniversary of the
date of Executive’s termination of employment. The Company and Executive hereby
expressly waive their right to a jury trial.
          20. Survival. Executive’s obligations under the provisions of
Paragraphs 8, 9 and 10, as well as the provisions of Paragraphs 6, 7(d),
7(e)(ii), 11 and 15 through and including 23, shall survive the termination or
expiration of this Agreement.
          21. Confidentiality. The parties agree that the existence and terms of
this Agreement are and shall remain confidential. The parties shall not disclose
the fact of this Agreement or any of its terms or provisions to any person
without the prior written consent of the other party hereto; provided, however,
that nothing in this Paragraph 21 shall prohibit disclosure of such information
to the extent required by law, nor prohibit disclosure of such information by
Executive to any legal or financial consultant, all of whom shall first agree to
be bound by the confidentiality provisions of this Paragraph 21, nor prohibit
disclosure of such information within the Company in the ordinary course of its
business to those persons with a need to know, as reasonably determined by the
Company, or by the Company to any legal or financial consultant.
          22. Construction. Each party has cooperated in the drafting and
preparation of this Agreement. Therefore, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.

13



--------------------------------------------------------------------------------



 



          23. Section 409A of the Code.
               (a) This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the
severance payments payable under Section 7(d) shall be paid no later than the
later of: (i) the fifteenth (15th) day of the third month following Executive’s
first taxable year in which such severance benefit is no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such severance
benefit is no longer subject to substantial risk of forfeiture, as determined in
accordance with Code Section 409A and any Treasury Regulations and other
guidance issued thereunder. To the extent applicable, this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder.
               (b) Notwithstanding anything to the contrary in this Agreement,
if at the time of Executive’s termination of employment with the Company
Executive is a “specified employee” as defined in Code Section 409A, as
determined by the Company in accordance with Code Section 409A, to the extent
that the payments or benefits under this Agreement are subject to Code
Section 409A and the delayed payment or distribution of all or any portion of
such amounts to which Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i),
then such portion shall be paid or distributed to Executive during the thirty
(30) day period commencing on the earlier of (x) the date that is six (6) months
following Executive’s termination of employment with the Company, (y) the date
of Executive’s death, or (z) the earliest date as is permitted under Code
Section 409A.
(Signature Page Follows)

14



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

                  COMPANY:    
 
                Somaxon Pharmaceuticals, Inc.    
 
           
 
  By:   /s/ David F. Hale    
 
           
 
      Name: David F. Hale
Title: Executive Chairman of the Board    
 
                EXECUTIVE:    
 
                /s/ Richard W. Pascoe                   Richard W. Pascoe    

15



--------------------------------------------------------------------------------



 



Exhibit A
Agreement to Repay Prorata Moving Expenses
[Attached]

 



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Individual Termination)
[Attached]

 



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE
(Group Termination)
[Attached]

1



--------------------------------------------------------------------------------



 



Exhibit D
Proprietary Information and Inventions Agreement
[Attached]

 



--------------------------------------------------------------------------------



 



Exhibit E
Indemnification agreement
[Attached]

 